Fourth Court of Appeals
                               San Antonio, Texas
                                    November 2, 2017

                                   No. 04-17-00118-CR

                                 Roxanne Y. CHAVEZ,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR0769
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on December 1, 2017. NO FURTHER EXTENSIONS OF TIME
WILL BE ALLOWED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court